


Exhibit 10(b)21
EMPLOYMENT AGREEMENT


THIS AGREEMENT (“Agreement”) is between ALABAMA POWER COMPANY with its principal
place of business located in Birmingham, Alabama (the “Company”) and STEVEN R.
SPENCER (“Employee”) made and entered into as of the date of the latest
signature below.
RECITALS
WHEREAS, Company desires to loan Employee to the Economic Development
Partnership of Alabama (“EDPA”) to serve as the President of the EDPA under the
following conditions set forth below;
NOW THEREFORE, in consideration of the foregoing, and in further consideration
of the mutual covenants and agreements set forth below, the parties, each
intending to be legally bound, covenant and agree as follows:
1.    Employment. The Company has employed Employee, and the Company hereby
continues to employ Employee and Employee hereby accepts such employment upon
the terms and conditions set forth in this Agreement.
2.    Term. The “Term” of employment and this Agreement shall be from the
effective date of this Agreement and shall continue until April 1, 2018 or the
date Employee’s employment is terminated pursuant to paragraph 5 below,
whichever is sooner (the “Termination Date”). As of the Termination Date,
Employee will no longer be employed by the Company in any capacity and will be
not entitled to any further compensation as an employee of the Company; however,
nothing in this Agreement affects Employee’s vested interests in any benefit
plans offered by the Company in which Employee has participated.
3.    Duties and Responsibilities While Loaned to EDPA.
(a)    Title and Authority. Beginning on April 1, 2016, Employee will be the
President of the EDPA, subject to the election by the EDPA Board of Directors.
After April 1, 2016, Employee will not have authority to act for or on behalf of
the Company in any capacity other than as provided in paragraph (b) below.
(b)    Duties. The Employee shall be loaned by the Company to perform services
for the EDPA and shall perform duties and responsibilities that are customary to
the President of the EDPA position, or as may be assigned to him from time to
time by the Board of Directors of the EDPA. The Employee shall report to the
Chairman, President and CEO of the Company and the EDPA Board of Directors.
Employee will be subject to all policies and practices of the Company and the
EDPA.
(c)    Potential Continuation of Service to EDPA following Term of Agreement.
Following the Termination Date, EDPA and Employee may negotiate a continuation
of his role as the President of EDPA on terms that are mutually acceptable by
the EDPA and Employee. Any compensation to Employee following the Termination
Date will be provided by EDPA.



--------------------------------------------------------------------------------




4.    Compensation and Benefits. For the services rendered by Employee under and
during the term of this Agreement, Employee shall continue to receive his
current salary, incentive pay, benefits, and any merit increases provided to
other employees in his same compensation level to the extent consistent with
applicable law and terms of applicable plans; provided, however, that the
incentive pay may be adjusted (positively or negatively) based upon Employee’s
performance as President of EDPA. The Company reserves the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law. Subject to
availability, Employee will be allowed to continue to use, on the same basis as
Employee has used in the past, the Company’s corporate memberships in clubs and
associations in further of his duties of EDPA and EDPA will bear all associated
expenses with such usage.
5.    Termination. This Agreement and Employee’s employment may be terminated
prior to April 1, 2018 in one of the following ways:
(a)    Termination by the Company for Cause.    The Company, by the Chairman,
President and CEO, shall be entitled to terminate the Agreement and to terminate
the employment of the Employee, which will also terminate Employee’s position as
President of the EDPA, for Cause effective upon the giving of written notice
after the Company has knowledge of the event constituting Cause. The term
“Cause” shall be limited to the following grounds:
(i)    The Employee’s engagement in conduct amounting to fraud or dishonesty
against the Company;
(ii)    The Employee’s refusal to follow the reasonable directions of the
Chairman, President and CEO of the Company or the Board of Directors of the
EDPA;
(iii)    The Employee’s failure to perform the essential functions of the
Employee’s position;
(iv)    The Employee’s engagement in unethical conduct;
(v)    The Employee’s violation of the law in the course of the performance of
the duties;
(vi)    The Employee’s conviction of a felony, or for any crime involving moral
turpitude, dishonesty, breach of trust or unethical business conduct; or
(vii)    The Employee’s violation of any Company or EDPA policy that would
warrant immediate termination of employment.
    (b)    Voluntary Termination by the Employee. The Employee may voluntarily
terminate the Agreement and Employee’s employment by providing the Company
written notice at least sixty (60) days before termination. The Company shall
have the right at any time during such 60 day notice period, to relieve the
Employee of his offices, duties, and responsibilities and to place him on a paid
leave-of-absence status, provided that during such notice period the Employee
shall remain a full-time employee of the Company and shall continue to receive
his then current salary compensation and other benefits as provided in this
Agreement.

2

--------------------------------------------------------------------------------




(c)    Termination for Death or Disability. In the event of the Employee’s
death, the Termination Date shall be the date of Employee’s death. In the event
Employee shall be unable to perform his duties hereunder by virtue of illness or
physical or mental in capacity or Disability (from any cause or causes
whatsoever, all causes being herein referred to as “Disability”) and Employee
shall fail to perform such duties for 180 contiguous days, the Company shall
have the right to terminate Employee’s employment hereunder at the end of any
calendar month during the continuance of such Disability upon written notice to
him.
Any notice or communication specified above from Employee (or the Employee’s
legal representative) to the Company must be made in writing and delivered to
the Chairman, President and CEO of the Company. Any notice or communication
specified above from the Company to the Employee must be delivered to the
Employee in writing.
6.     Effect of Termination of Employment.


(a)    Termination of the Employee's employment by the Company for Cause, by the
Employee voluntarily, by reason of Death or Disability. In the event of a
termination pursuant to paragraph 5(a) (by the Company for Cause), 5(b) (by the
Employee voluntarily), or 5(c) (by reason of death or Disability), the Employee
(or in the case of his death or Disability, his estate or personal
representative) shall be entitled to the following payments and benefits,
subject to any appropriate offsets, as permitted by applicable law, for debts or
money due to the Company or a Company Affiliate (collectively, "Offsets"):
(i)    unpaid salary through, and any unpaid reimbursable expenses outstanding
as of, the Termination Date;
(ii)    all benefits, if any, that had accrued to the Employee through the
Termination Date under the plans and programs described in paragraph 4 above, or
any other applicable plans and programs in which he participated as an employee
of the Company, in the manner and in accordance with the terms of such plans and
programs; and
(iii)    such rights as Employee may have under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA").
(b)    Termination by the Company without Cause. In the event of a termination
of Employee without Cause, the Employee, upon execution of a valid separation
agreement, shall be entitled to the following payments and benefits, subject to
any Offsets:


(i) Employee’s base salary through April 1, 2018 payable at the Employee’s
applicable salary compensation through a lump sum payment paid no later than
March 15 of the year following the termination without Cause;


(ii)Any unpaid reimbursable expenses outstanding as of the Termination Date;


(iii)    All benefits, if any, that had accrued to the Employee through the
Termination Date under the plans and programs described in paragraph 4, or any
other

3

--------------------------------------------------------------------------------




applicable benefit plans and programs in which he participated as an employee of
the Company, in the manner and in accordance with the terms of such plans and
programs and applicable law.


Notwithstanding the foregoing, any payments to be made under this Section upon a
termination of employment shall only be made if such termination constitutes a
"separation from service" under Section 409A of the Code. The parties agree that
the terms and provisions of this Agreement will be construed and interpreted to
the maximum extent permitted in order to be exempt from or to comply with
Section 409A of the Code, and the regulations promulgated thereunder. Neither
the Employee nor the Company may accelerate any deferred payment under the
Agreement, except in compliance with Section 409A of the Code.
7.     Assignment. This Agreement is personal to the Employee and shall not be
assigned by the Employee. Any purported assignment by the Employee shall be null
and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company. This Agreement shall inure to the benefit of
the Company and permitted successors and assigns.


8.     Modification. This Agreement may not be orally canceled, changed,
modified or amended, and no cancellation, change, modification or amendment, or
waiver of any rights shall be effective or binding, unless in writing and signed
by the parties to this Agreement, and approved in writing by the Chairman,
President and CEO of the Company.


9.     Notice. Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party shall be in writing and shall be
deemed effective (a) upon personal delivery, if delivered by hand, or (b) three
days after the date of deposit in the mail, sent certified or registered mail,
postage prepaid and return receipt requested, or (c) on the next business day,
if sent by prepaid overnight courier service or electronic mail (if
electronically confirmed), and in each case, addressed as follows:


If to the Employee:
Steven R. Spencer
EDPA
500 Beacon Parkway West
Birmingham, Al 35209


If to the Company:
Mark Crosswhite
Chairman, President and CEO
Alabama Power Company
600 18th Street North
Birmingham, Alabama 35203


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

4

--------------------------------------------------------------------------------






10.     Applicable Law. This Agreement shall be governed by, enforced under, and
construed in accordance with the laws of the State of Alabama without regard to
any conflicts or conflict of laws principles in the State of Alabama that would
result in the application of the law of any other jurisdiction.


11.    Entire Agreement. This Agreement, constitutes the sole, exclusive and
only agreements of the parties hereto pertaining to the subject matter hereof,
contains all of the covenants, conditions and agreements between the parties,
express or implied, whether by statute or otherwise, and sets forth the
respective rights, duties and obligations of each party to the other party as of
the date hereof. Nothing contained in this Agreement shall affect any
confidentiality agreements, intellectual property agreements, or
non-solicitation/non-servicing agreements or any other type of restrictive
covenant agreement that the Employee has entered into previously or subsequently
enters into with the Company or its Affiliates. No oral understandings, oral
statements, oral promises or oral inducements exist.


12.    Arbitration. Any claim or controversy between the parties to this
Agreement which arises out of or relates to the Agreement, the business of the
Company, Employee’s employment with Company, or any other relationship between
Employee and Company, shall be settled by arbitration in accordance with the
Employment Arbitration Rules of the American Arbitration Association, and
judgment upon an award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. In deciding any claim or controversy
between the parties and rendering an award, the arbitrator or arbitrators shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of the State of Alabama. Any arbitration proceedings shall
be held in Birmingham, Alabama, or in such other place as may be selected by
mutual agreement of the parties.
14.     Withholdings. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. Photographic and facsimile copies
of such signed counterparts may be used in lieu of the originals of this
Agreement for any purpose.






(Signatures on following page)

5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date of the latest signature below.






/s/Steven R. Spencer
 
2-22-16
Steven R. Spencer
 
Date
 
 
 
 
Alabama Power Company
 
 
By:
/s/Mark A. Crosswhite
 
2-22-16
Its:
Chairman, President and CEO
 
Date










6